Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, reference Lau et al. (US 2017/0042246) is the closest prior art of record regard to the instant invention. However, Lau does not teach: “the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configures to engage with the at least one upstream recess and the al least one downstream recess, respectively, so as to retain the none-nicotine pod assembly within the through hole of the device body; and the at least one downstream protrusion of the device body including two downstream protrusions disposed on adjacent corners of the downstream sidewall of the through hole”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 2-5; 7-15; and 17-19 are dependent on claim 1 and are therefore allowable.
With regard to claim 6, reference Lau et al. (US 2017/0042246) is the closest prior art of record regard to the instant invention. However, Lau does not teach: “the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configures to engage with the at least one upstream recess and the al least one downstream recess, respectively, so as to retain the none-nicotine pod assembly within the through hole of the device body; and the upstream end of the non-nicotine pod assembly further defining a pod inlet between the two upstream recesses”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 6. These limitations, in combination with the remaining limitations of claim 6, are neither taught nor suggested by the prior art of record, therefore claim 6 is allowable.
With regard to claim 20, reference Lau et al. (US 2017/0042246) is the closest prior art of record regard to the instant invention. However, Lau does not teach: “the upstream sidewall including at least 
With regard to claim 21, reference Lau et al. (US 2017/0042246) is the closest prior art of record regard to the instant invention. However, Lau does not teach: “at least one upstream recess, the downstream end defining a pod outlet and at least one downstream recess, the at least one upstream recess including two upstream recesses, the pod inlet being between the two upstream recesses”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 21. These limitations, in combination with the remaining limitations of claim 20, are neither taught nor suggested by the prior art of record, therefore claim 21 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831